BAKER, J.
The appellant was convicted in the district court of Potter for the unlawful possession of intoxicating liquor, and his punishment assessed at one year in the penitentiary. The appellant has filed in this court his personal affidavit in writing, duly sworn to, requesting «that this appeal be dismissed. Having carefully examined said affidavit, and found same to be in due form, the request is hereby granted, and the appeal is ordered dismissed.
PER CURIAM. The-foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.